Order
PER CURIAM.
C.J.T., a juvenile, appeals the judgment of the Circuit Court of Jackson County, finding that he committed acts constituting third-degree assault and second-degree property damage. C.J.T. challenges the sufficiency of the evidence as to both offenses and asserts that he did not have adequate notice that his alleged conduct constituted third-degree assault. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).